Citation Nr: 0200898	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  92-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ulnar 
neuropathy, claimed secondary to service-connected residuals 
of a gunshot wound to the left arm.

2.  Entitlement to service connection for residuals of a 
brachial plexus injury of the right arm, claimed secondary to 
service-connected residuals of a gunshot wound to the left 
arm.


REPRESENTATION

Veteran represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
which denied service connection for left ulnar neuropathy and 
residuals of a brachial plexus injury of the right arm, both 
claimed as secondary to service-connected residuals of a 
gunshot wound to the left arm.  As indicated above, the 
Montgomery RO now has jurisdiction over the claim.  

In August 1994 and February 1996, the Board remanded this 
matter for additional development of the evidence.  In a 
February 1999 decision, the Board denied service connection 
for left ulnar neuropathy and residuals of a brachial plexus 
injury of the right arm.  The veteran duly appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (hereinafter, the Court).  

While the case was pending before the Court, in July 2000, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  By July 
26, 2000 Order, the Court granted the motion, vacated the 
Board's February 1999 decision, and remanded the matter for 
development and readjudication consistent with the July 2000 
Joint Motion.  In April 2001, the Board remanded this matter 
to the RO for additional action as specified in the July 2000 
Joint Motion.  


REMAND

The veteran contends that he has left ulnar neuropathy as a 
residual of his in-service gunshot wound to the left arm.  He 
claims that he has had symptoms of left arm numbness since 
the initial injury, and that in January 1991, while moving 
lumber, his left arm became numb due to his service-connected 
disability, causing the load of lumber to shift.  He claims 
that when he attempted to stop the load with his right arm, 
he sustained a stretch injury to his right lower brachial 
plexus.  Thus, he claims service connection for residuals of 
right brachial stretch injury on a secondary basis.  

A review of the medical evidence in this case, including that 
evidence obtained pursuant to the Board's April 2001 remand, 
indicates that the etiology of the veteran's upper extremity 
symptomatology is unclear.  Regarding the right upper 
extremity, for example, records of treatment immediately 
following the January 1991 injury note that the veteran's 
symptoms were consistent with a brachial plexus stretch 
injury or possibly a C5 nerve root injury.  A follow-up 
electromyography (EMG) in April 1992, however, revealed 
significant changes since the last examination; the examiner 
concluded that there was no significant abnormality of the 
right upper extremity.  Nerve conduction studies and EMG 
testing on May 1996 VA medical examination revealed findings 
compatible with right C5, C6, and C7 radiculopathy.  On VA 
medical examination in March 1998, the examiner found no 
clear pattern of neurological deficit and concluded that 
possibilities for the veteran's symptoms included 
embellishment of a true neurological deficit, conversion 
disorder, and malingering.  Records obtained pursuant to the 
Board's April 2001 remand show that the veteran was diagnosed 
with multiple sclerosis in June 1998 and has been treated for 
right-sided weakness.  

As to the veteran's left upper extremity, the medical 
evidence is similarly unclear regarding the nature and 
etiology of his claimed symptomatology.  For example, an 
April 1990 VA neurology examination report notes impressions 
of possible ulnar neuropathy versus lower plexus injury.  
Following testing in May 1990, the impression was left old 
brachial plexus injury, peripheral neuropathy, and possible 
left ulnar nerve compression near the elbow.  On VA medical 
examination in October 1994, the examiner noted that numbness 
of the veteran's left upper extremity could be caused by 
peripheral neuropathy.  Following nerve conduction studies of 
the left upper extremity in November 1994, however, it was 
felt that his symptoms were compatible with left carpal 
tunnel syndrome.  A May 1996 VA medical examination reported 
that the left upper extremity numbness was of unclear origin.  
In March 1998, a VA examiner observed that, given the sensory 
findings in the left upper extremity, "C5 to T1 root 
abnormalities would be postulated."  He further indicated 
that, more likely, the veteran's sensory abnormalities were 
unrelated to his gunshot wounds.  

Pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), VA's duty to assist 
the veteran includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See also 38 U.S.C. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45,631 (Aug. 29, 2001) (to 
be codified 38 C.F.R. § 3.159(c)(4).  Given the obvious 
complexity of this case and the ambiguity of the medical 
evidence of record, the Board believes that a VA medical 
opinion is necessary to clarify the nature and etiology of 
the veteran's claimed left ulnar neuropathy and right 
brachial plexus injury and would be instructive with regard 
to the appropriate disposition of this case.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board sincerely regrets the additional delay in this case 
that has been pending for several years.  However, as the 
record currently stands, there is insufficient evidence on 
which to reach a final determination in this matter.  Thus, 
to afford the veteran every possible consideration, 
additional development is needed.

To ensure that VA has met its duty to assist the veteran and 
to ensure due process, the case is REMANDED for the 
following:

1.  The veteran should be afforded VA 
neurological examination to determine the 
nature and etiology of his claimed left 
ulnar neuropathy and right brachial 
plexus injury.  The claims folders must 
be made available to the examiner for 
review in conjunction with the 
examination.  All diagnostic testing 
deemed necessary should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should be asked to 
render an opinion as to the following:  
(a) Does the veteran currently have left 
ulnar neuropathy?  If so, is it as least 
as likely as not that the current left 
ulnar neuropathy is a residual of the in-
service gunshot wound or otherwise 
causally related to his active service?  
(b) Does the veteran currently exhibit 
residuals from the claimed January 1991 
right brachial plexus injury?  If so, is 
it as least as likely as not that such 
injury or residuals thereof is causally 
related to the veteran's service-
connected residuals of a gunshot wound to 
the left arm?  The report of examination 
should include a complete rationale for 
all opinions rendered.  

2.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested examination report to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
institute corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should then readjudicate the claims.  If the benefits 
sought on appeal remain denied, the veteran and his attorney 
should be provided an appropriate supplemental statement of 
the case and an opportunity to respond.  Thereafter, the case 
should be returned to the Board.  The veteran has the right 
to submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



